Citation Nr: 0502691	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  96-45 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected low back disability.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected right hip avascular 
necrosis.  

3.  Entitlement to an effective date earlier than June 17, 
1996 for the assignment of a 30 percent evaluation for the 
service-connected asthma.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from February 1971 to 
March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

In August 2002, the RO assigned an increased rating of 30 
percent for the service-connected right hip disability.  
Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a Board hearing at the RO in 
March 2004.  Although he was notified of the time and date of 
the hearing by mail sent to his last known address, he failed 
to appear for that hearing and neither furnished an 
explanation for his failure to report nor requested a 
postponement or another hearing.  

Pursuant to 38 C.F.R. § 20.704(d) (2004), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The issue of an evaluation in excess of 20 percent for the 
service-connected low back disability is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

VA will notify the veteran and his representative if further 
action is required on his part.  



FINDINGS OF FACT

1.  The veteran's service-connected right hip necrosis is 
manifested by no more than pain, limitation of motion, 
impairment of function, the need for a cane and brace, 
narrowing of the right hip joint, deformity of the femoral 
head and bone fragments in the soft tissues.  

2.  An increased evaluation of 30 percent was assigned for 
the veteran's service-connected asthma by rating decision 
dated in July 1997; the rating was made effective June 17, 
1996.  

3.  It is not factually ascertainable that an increase in 
asthma had occurred prior to June 17, 1996.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 60 
percent for the veteran's service-connected right hip 
avascular necrosis have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a including 
Diagnostic Code 5255 (2004).  

2.  An effective date prior to June 17, 1996 for the 
assignment of a 30 percent rating for the veteran's service-
connected asthma is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at personal 
hearings at the RO.  As noted above, the veteran did not 
appear for a scheduled hearing before a Veterans Law Judge at 
the RO in March 2004.

Further, by the May 2001 and November 2002 letters and the 
August 2002 Supplemental Statement of the Case, the veteran 
and his representative have been notified of the evidence 
needed to establish the benefits sought, and he has been 
advised via these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran, in April 1998, stated in 
writing that he had no more medical evidence to submit and 
asked that his claim be decided based on the evidence of 
record.  He has had ample opportunity to retract that 
statement since that time.  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied. 

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  



Factual Background 

On June 1981 VA medical examination, the examiner diagnosed 
bronchial asthma.  

By September 1981 rating decision, the RO granted service 
connection for bronchial asthma to which it assigned a 10 
percent evaluation effective August 27, 1980, the date of 
claim.

In May 1986, the veteran filed a claim for an increased 
rating for his service-connected asthma.  

By January 1987 and February 1988 rating decisions, the RO 
denied the veteran's claim for an increased rating for his 
service-connected asthma, as no evidence regarding that 
disability was received.  

In September 1990, the RO declined to grant an increased 
rating for the service-connected asthma explaining that a 
recent hospitalization was unrelated to that condition.  

On January 12, 1993, he filed claims for an increased rating 
for asthma and service connection for a right hip disability.  

On May 1994 VA general medical examination, the examiner 
noted a history of bronchial asthma, osteomyelitis, 
allergies, hypertension, bilateral leg ulcers and illicit 
drug abuse.  

A right hip X-ray study revealed cystic and sclerotic 
changes, narrowing of the hip joint, and deformity of the 
femoral head.  Bone fragments were seen in the soft tissues.  
The impression was that of aseptic necrosis and degenerative 
changes of the right hip.  

On July 1994 VA examination of the joints, the examiner noted 
that the veteran could not squat due to his right hip 
disability.  

On July 1994 VA examination of the right hip, the veteran 
reported chronic right hip pain and a limp.  Right hip 
flexion was to 90 degrees, abduction was to 40 degrees, and 
adduction was to 30 degrees.  

By September 1994 rating decision, the RO denied service 
connection for a right hip disability.  

Following a November 1995 hearing, the Hearing Officer, in a 
decision dated in that month, granted service connection for 
a right hip disability, and a 20 percent evaluation was 
assigned effective on January 12, 1993, the date of claim.

In December 1995, a private physician stated that the veteran 
suffered from right hip aseptic necrosis and opined that the 
only practical solution would be a total right hip 
arthroplasty.  Such procedure, according to the physician, 
was contraindicated due to chronic leg ulcers.  

A May 1996 written statement of a private physical therapist 
reflected that the veteran underwent a course of right hip 
physical therapy with minimal and temporary improvement.  

On June 17, 1996, the veteran filed a claim for an increased 
rating for his service-connected asthma.  

A July 1996 magnetic resonance imaging (MRI) of the right hip 
revealed significant osteoarthritic changes and a focus of 
avascular necrosis.  Osteophytes and sclerosis were 
identified as was joint space narrowing.  The radiologist's 
impression was that of atrophy of the muscle in the right hip 
region as well as atrophy.  

A July 1996 X-ray study of the right hip revealed severe 
degenerative arthritis of the right hip with marked 
obliteration of the right hip joint space as well as marginal 
sclerotic changes.  

On July 1996 VA medical examination, the veteran complained 
of pain in the right hip.  Right hip abduction was from 10 to 
25 degrees.  The veteran indicated that he could not perform 
adduction of the right hip.  Right hip flexion was from zero 
to 100 degrees, and right hip extension was from zero to 20 
degrees.  The veteran walked with a limp.  

On September 1996 VA medical examination, the veteran 
complained of having shortness of breath and wheezing.  On 
objective examination, the examiner noted scattered wheezing 
and slightly deviated breath sounds.  The chest was mildly 
hyperaerated on X-ray study.  The examiner diagnosed 
bronchial asthma, on medication.  

By October 1996 rating decision, the RO declined to grant an 
evaluation in excess of 10 percent for the service-connected 
asthma.  

On a May 1997 VA examination, right hip abduction was noted 
to be to 36 degrees, and adduction was to zero degrees.  The 
veteran complained of constant right hip pain.  He walked 
with a limp, holding the right hip stiff.  

A May 1997 X-ray study of the right hip revealed cystic and 
sclerotic changes without fragmentation of the bones in the 
right femoral head.  There was marked degenerative arthritis 
of the right hip, and there were sclerotic changes of the 
right femoral head.  

The impression was that of avascular necrosis with 
degenerative arthritis.  A June 1997 MRI of the right hip 
revealed marked degenerative arthritis and avascular necrosis 
with marrow edema of the right femoral head.  

The examiner diagnosed marked degenerative arthritis of the 
right hip and avascular necrosis with marrow edema over the 
right femoral head.  

On May 1997 general medical examination, the veteran 
complained of wheezing.  The veteran reported taking 
medication for that condition as well as using an inhaler.  
Pulmonary function tests revealed forced expiratory volume in 
one second (FEV1) of 67 percent and of 62 percent post 
bronchodilator.  The examiner diagnosed bronchial asthma not 
improved by bronchodilator inhalation.  

By July 1997 rating decision, the RO assigned an increased 
rating of 30 percent for the service-connected asthma 
effective on June 17, 1996.  

On November 1997 VA respiratory examination, the veteran 
reported asthma attacks two or three times a week.  He used 
oral medication and an inhaler and required bed rest three or 
four times a week.  The examiner diagnosed bronchial asthma 
with COPD.  

On April 1998 VA general medical examination, the lungs 
revealed rhonchi and wheezing, more so on the right.  The 
examiner diagnosed bronchial asthma, mild obstructive airway 
disease, and avascular necrosis of the right hip.  

An August 1999 MRI of the right hip revealed marked 
degenerative arthritis.  There was right femoral edema as 
well.  

In December 1999, the veteran testified that he could not 
stand for any length of time and that he used a cane to walk.  
He also reported having right hip pain.  

On May 2000 VA orthopedic examination, the veteran's range of 
motion of the right hip could not be assessed due to pain.  
Overall strength of the lower extremities could not be 
assessed due to lack of effort.   The examiner diagnosed 
severe pain in the right hip secondary to marked avascular 
necrosis with degenerative osteoarthritis.  

On May 2001 VA orthopedic examination, the examiner observed 
that the veteran walked with the aid of a cane.  Right hip 
extension was from zero to 20 degrees; flexion was from zero 
to 75 degrees; abduction was from zero to 30 degrees, and 
adduction was from zero to 5 degrees.  External rotation was 
from zero to 30 degrees, and internal rotation was from zero 
to 15 degrees.  

The examiner diagnosed severe right hip degenerative joint 
disease and marked avascular necrosis with degenerative 
arthritis of the right hip.  

By August 2002 Supplemental Statement of the Case, the RO 
assigned a 30 percent evaluation for the veteran's right hip 
disability effective on January 12, 1993, the date of claim, 
which had been continuously processed since that time.  

On January 2003 VA respiratory examination, the examiner 
diagnosed moderate obstructive lung disease and asthma.  

On a May 2003 VA examination, the veteran reported flare-ups 
of right hip symptomatology upon standing, walking, stooping, 
and lifting.  The veteran used a cane and wore a Velcro 
brace.  

The examiner observed that the veteran walked with a marked 
limp and used a cane.  Right hip flexion was from zero to 90 
degrees, right hip extension was from zero to 20 degrees, 
right hip abduction was from zero to 15 degrees, and right 
hip adduction was from zero to 30 degrees.  External rotation 
was from zero to 10 degrees, and internal rotation was from 
zero to five degrees.  

The examiner diagnosed marked osteoarthritis of the right 
hip, severe degenerative joint disease of the right hip, and 
avascular necrosis of the right femoral head with secondary 
degenerative changes.  


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2004).  A claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

When a veteran has separate and distinct manifestations 
attributable to the same injury, he or she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

The veteran's service-connected right hip disability has been 
rated by the RO under the provisions of Diagnostic Code 5255.  
38 C.F.R. § 4.71a.  Under this regulatory provision, a rating 
of 30 percent is warranted for malunion of the femur with 
marked knee or hip disability.  Id.  Fracture of surgical 
neck of the femur, with false joint or fracture of the shaft 
or anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace warrants a 
60 percent evaluation.  Id.  Fracture of the shaft or 
anatomical neck of the femur with nonunion, with loose 
motion, (spiral or oblique fracture) warrants an 80 percent 
evaluation.  Id.  

Under the foregoing criteria, the Board is of the opinion 
that a 60 percent evaluation is warranted.  The Board 
acknowledges that a fracture of the shaft or anatomical neck 
of the femur has not been shown on examination.  However, it 
has been indicated that the veteran uses a brace in addition 
to a cane to assist in ambulation, deformity of the femoral 
head has been demonstrated on X-ray study, and bone fragments 
have been seen in the soft tissues.  

Such symptomatology, in addition to right hip pain, 
limitation of motion (see below), reduced function, and 
flare-ups on activity, in the Board's view, more nearly 
approximates the criteria for the assignment of a 60 percent 
evaluation.  Id.  

An 80 percent evaluation under Diagnostic Code 5255 is not 
warranted because nonunion with loose motion of the femur has 
not been shown.  Id.  

The Board notes that normal hip flexion is from zero to 125 
degrees, and normal hip abduction is from zero to 45 degrees.  
38 C.F.R. § 4.71, Plate II (2004).  On May 2003 VA orthopedic 
examination right hip flexion was from zero to 90 degrees, 
and right hip abduction was from zero to 15 degrees.  Based 
on these measurements, right hip limitation of motion is 
clearly apparent.  

The Diagnostic Codes pertinent to the hip and thigh number 
from 5250 to 5255.  See 38 C.F.R. § 4.71a.  The only 
evaluations greater than 60 percent available for hip 
disabilities are 70 and 90 percent that apply with 
intermediate and extremely unfavorable ankylosis of the hip, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5250.  

As the record is silent with respect to right hip ankylosis, 
Diagnostic Code 5250 is inapplicable, and a 60 percent 
evaluation for the veteran's right hip disability is the 
highest evaluation warranted under the Schedule.  38 C.F.R. 
§§ 4.7, 4.71a; Diagnostic Code 5255.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  The Board notes that no further compensation 
is warranted under these regulations because these factors 
have already been considered in the assignment of the 60 
percent disability evaluation.  See 38 C.F.R. § 4.14; 
Esteban, supra.  

The Board observes that the veteran's right hip disability 
appears to have remained relatively constant during the 
course of his appeal.  As such, the 60 percent evaluation is 
awarded for the entire appellate period.  See Fenderson, 
supra.  

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2004) whether or not 
raised by the veteran, as required by Schafrath.  However, 
the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of right hip disability not 
contemplated in the currently assigned 60 percent rating 
permitted under the Schedule.


Effective Dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2004).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  

The RO granted service connection for asthma by September 
1981 rating decision and assigned a 10 percent evaluation.  

On June 17, 1996, the veteran filed a claim for an increased 
rating for his service-connected asthma.  A review of the 
record does not reveal any noteworthy mention of asthma in 
the medical evidence between September 1981 and the veteran's 
claim in June 1996.  

Indeed, the September 1996 VA medical examination report 
revealed only scattered wheezing and slightly deviated breath 
sounds.  An increase in disability only became apparent 
pursuant to the May 1997 VA medical examination when the VA 
examiner found that the veteran's bronchial asthma was not 
improved with bronchodilator inhalation.  Pulmonary function 
tests at that time revealed FEV1 of 67 percent and of 62 
percent post bronchodilator.  

Thus, June 17, 1996, the date of claim, is the earliest 
effective date that the RO could have assigned to the grant 
of a 30 percent evaluation for the veteran's service-
connected asthma.  38 C.F.R. § 3.400(o).  

As stated, the absence of medical evidence pertaining to 
asthma dated before June 17, 1996 militates against finding 
that an increase in the veteran's asthma disability occurred 
prior to that date.  Id. 



ORDER

An increased evaluation of 60 percent for the service-
connected right hip avascular necrosis is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

An effective date earlier than June 17, 1996 for the 
assignment of a 30 percent evaluation for the veteran's 
service-connected asthma is denied.  



REMAND

Effective on September 26, 2003, the rating criteria for 
evaluating spine disorders were amended.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  The changes in the rating 
criteria include changes to Diagnostic Code 5292 and 5295 
that are relevant to the evaluation of the veteran's service-
connected low back disability.  

The veteran has not been advised of these regulatory changes 
and the RO has not yet considered the veteran's appeal under 
the revised diagnostic codes.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

Thus, before the Board can adjudicate the issue of an 
increased rating for the service-connected low back 
disability, the veteran must be notified of the revised 
regulations.  

Accordingly, these issues must be REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations is completed 
consistent with all governing legal 
authority.  

2.  Furthermore, the RO should notify the 
veteran of the revisions of the pertinent 
portions of VA's Rating Schedule 
pertaining to the rating of spinal 
disabilities.  68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO should readjudicate the issue 
on appeal, to include consideration of 
any additional evidence received.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


